Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 1/10/2020 has been considered by the Examiner.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
The abstract contains phrases which can be implied, such as “The present disclosure provides…” in line 1 and “The apparatus and method are characterized in that…” in line 2.  The abstract should avoid using phrases which can be implied.
Lines 4-5 of the abstract recite “This feature provides uniform distribution of heat and symmetry in the structure of the formed object”. The abstract should not refer to purported merits or speculative applications of the current invention.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 10-12, 14, and 16 are objected to because of the following informalities: 
Claim 1, line 6: “…lens that converged the…” should read “…lens that converges the…”
Claims 10-12, lines 2-3: “…and the an object-formation table…” should read “…and the object-formation table…”
Claims 14 and 16, line 8: “…annular body to a contact with the inner…” should read “…annular body to  contact with the inner…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for maintaining the metal wire material in tension” in claim 1.
The corresponding structure to the “means for maintaining the metal wire material in tension” of claim 1 can be found on page 5, lines 1-2 of Applicant’s specification: “the wire material is maintained under tension due to a dragging force produced between two pairs of feeding rollers” and is thus being interpreted as one or more feeding rollers.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wire feeding mechanism” in claims 1 and 10-12, “matching unit” in claim 6, and “fiber position alignment mechanism” in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure to the “wire feeding mechanism” of claims 1 and 10-12 can be found on page 10, lines 3-6 of Applicant’s specification: “The wire feed assembly 24 includes…a pair of upper wire feeding rollers…The rollers, which form a wire feeding mechanism, are in a friction engagement with the wire” and is thus being interpreted as one or more wire feeding rollers.
The written description relating to the “matching unit” of claim 6 can be found on page 10, lines  21-23 of Applicant’s specification: “Reference numeral 26-4’ designates a matching unit for matching impedances of the heating coils with output impedances of the AC generator 26-4.” This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The corresponding structure to the “fiber position alignment mechanism” of claims 14 and 16 can be found on page 9 of Applicant’s specification: “Normally, the above-described wire alignment operation, which is performed with the fiber position alignment mechanism consisting of the ferrule 22g, the inner annular body 22h, the outer annular body 22j, and the screws 22i1, 22i2, and 22i3” and is thus being interpreted as a ferrule, an inner annular body, an outer annular body, and screws.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation of a “matching unit”. The Applicant’s specification, however, does not describe the structure of the matching unit nor how it matches impedances of the heating coils with output impedances of the AC generator, as recited in the claim. Applicant’s specification merely describes the matching unit as follows on page 10, lines  21-23: “Reference numeral 26-4’ designates a matching unit for matching impedances of the heating coils with output impedances of the AC generator 26-4.” Therefore, the matching unit and how it matches impedances of the heating coils with output impedances of the AC generator has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the function of the claim can be achieved.
Claims 15-16 are rejected by virtue of their dependence on the rejected claim 6.
Claims 2, 4-6, 9, 11-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected by virtue of its dependence on the rejected claim 2.
Regarding claim 5, the terms “tens to hundreds MHz” and “several hundred Watts” are a relative terms which render the claim indefinite. The terms “tens to hundreds MHz” and “several hundred Watts” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification merely states on page 10, lines 19-21 that “The heating system 26 further includes an AC generator 26-4 operating on a frequency, e.g., of tens to hundreds MHz and having a power, e.g., of several hundred Watts. It is understood that these numbers are given as examples.” Therefore, the claim is rendered indefinite and is rejected under 35 U.S.C. 112(b).
Claims 6, 9, 11-12, and 15-16 are rejected by virtue of its dependence on the rejected claim 5.
Regarding claim 17, claim 17 recites the limitations "the steps" in line 2 and “the fusion point” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected by virtue of its dependence on the rejected claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Voronstov (US20190009369A1) in view of Cai et al. (CN108380881A), hereinafter Cai, and Fujishima et al. (US20190270246A1), hereinafter Fujishima.
Regarding claim 1, Voronstov teaches (Figs. 3-4, 7, 9) an apparatus (AMBFA-LAM system 300) for 3D laser printing by fusing a metal wire material ([0002]; [0054] lines 1-13), comprising: an optical assembly (fiber array laser transmitter 400) comprising a plurality of laser sources (FBLT modules 400.3) with output optic fibers (delivery fibers 403.2) that emit laser beams (laser beams 403.0); a plurality of optical collimators (collimating lenses 403.15) for receiving the laser beams (403.0) emitted from the output optical fibers (403.2) of the laser sources (400.3), the optical collimators (403.15) collimating the laser beams (403.0) of the laser sources (400.3) into a plurality of collimated optical beams (processing beams 402.0); at least one optical focusing lens (negative lens 403.14) that converges the collimated optical beams (402.0) in a tapered configuration and focuses them into a focal point (focal spot 100.7); and an object-formation table (surface 100.8) ([0057]-[0058]; [0061]-[0064]).
Voronstov does not teach that the optical focusing lens has a central opening, a wire feeding assembly comprising a wire feeding mechanism for feeding the metal wire material in a linear direction, the wire feeding mechanism having means for maintaining the metal wire material in tension, the metal wire material having a free end; a heating assembly for heating the metal wire material to a given temperature in the course of feeding of the metal wire material; and that the object-formation table possesses at least three degrees of freedom for motions relative to the free end of the metal wire material.
Cai teaches (Figs. 2 and 4-5) a 3D printing device ([0009]), comprising a wire feeding assembly comprising a wire feeding mechanism (wire feeder 16) for feeding the metal wire material (wire rod 11) in a linear direction, the wire feeding mechanism (16) having means (wire straightener 15) for maintaining the metal wire material (11) in tension, the metal wire material having a free end ([0042]-[0043]); a heating assembly (electromagnetic induction heating mechanism 12) for heating the metal wire material (11) to a given temperature in the course of feeding of the metal wire material (11) ([0045]); and an object-formation table (printing platform 17) that possesses at least three degrees of freedom for motions relative to the free end of the metal wire material (11) ([0044]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Voronstov to incorporate the teachings of Cai to include a wire feeding assembly comprising a wire feeding mechanism for feeding the metal wire material in a linear direction, the wire feeding mechanism having means for maintaining the metal wire material in tension, the metal wire material having a free end; a heating assembly for heating the metal wire material to a given temperature in the course of feeding of the metal wire material; and that the object-formation table possesses at least three degrees of freedom for motions relative to the free end of the metal wire material. Doing so improves the interlayer bonding effect of the printed parts ([0025]).
Cai does not teach that the optical focusing lens has a central opening.
Fujishima teaches (Fig. 3) a 3D laser printing apparatus (manufacturing machine 100) comprising optical focusing lens (condenser lenses 51, 54), the optical focusing lens (51, 54) having a central opening (through holes 52, 55) ([0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov and Cai to further incorporate the teachings of Fujishima to include that the optical focusing lens has a central opening. Doing so enables the processing material to be fed through the lens ([0090]).
Regarding claim 3, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above. Voronstov does not teach that the heating assembly comprises an inductive heating coil, which encompasses the metal wire material on its way to the object-formation table.
Cai further teaches (Figs. 2 and 4-5) that the heating assembly (12) comprises an inductive heating coil (electromagnetic induction coil 121), which encompasses the metal wire material (11) on its way to the object-formation table (17) ([0045]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Cai to include that the heating assembly comprises an inductive heating coil, which encompasses the metal wire material on its way to the object-formation table. Doing so improves the interlayer bonding effect of the printed parts ([0025]).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, and Fujishima, further in view of Zediker et al. (US20160322777A1), hereinafter Zediker.
Regarding claim 2, the combination of Voronstov, Cai, and Fushima teaches all of the elements of the current invention as described above except that the optical focusing lens is selected from the group consisting of an aspherical lens and a graded index lens.
Zediker teaches (Fig. 2G) a laser diode array assembly for use in additive manufacturing ([0069]-[0070]) comprising an optical focusing lens (aspheric lens 229), where in the optical focusing lens (229) is an aspherical lens ([0081]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fushima to further incorporate the teachings of Zediker to include that the optical focusing lens is selected from the group consisting of an aspherical lens and a graded index lens. Doing so focuses the laser beams from the laser diode array into combined laser beam ([0081]).
Regarding claim 4, the combination of Voronstov, Cai, Fujishima, and Zediker teaches all of the elements of the current invention as described above. Voronstov does not teach that the heating assembly comprises an inductive heating coil, which encompasses the metal wire material on its way to the object-formation table.
Cai further teaches (Figs. 2 and 4-5) that the heating assembly (12) comprises an inductive heating coil (electromagnetic induction coil 121), which encompasses the metal wire material (11) on its way to the object-formation table (17) ([0045]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, and Zediker to further incorporate the teachings of Cai to include that the heating assembly comprises an inductive heating coil, which encompasses the metal wire material on its way to the object-formation table. Doing so improves the interlayer bonding effect of the printed parts ([0025]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, and Fujishima, further in view of Koeppendoerfer et al. (WO2019102013A1), hereinafter Koeppendoerfer. 
Regarding claim 5, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above. Voronstov and Fujishima do not teach that the heating assembly further comprises an inductive heating coil provided with an AC generator operating on a frequency of tens to hundreds MHz and having a power of several hundred Watts. Cai further teaches (Figs. 2 and 4-5) that the heating assembly (12) further comprises an inductive heating coil (121) generating AC current ([0051]), but does not teach an AC generator operating on a frequency of tens to hundreds MHz and having a power of several hundred Watts.
Koeppendoerfer teaches (Fig. 2A) a wire stripper that heats a wire prior to stripping ([0009]), comprising an inductive heating coil (induction coil 22) provided with an AC generator (heating station 16 with control device 26) operating on a frequency of tens to hundreds MHz and having a power of several hundred Watts ([0038]-[0039]; [0024]-[0026] “The heating station preferably has a heating capacity of more than 500 Watts…the coil is expediently set with a frequency…preferably up to, for example, a maximum of 10 MHz.”; [0041] “Alternating magnetic fields are generated via the induction coil, typically with a frequency…in the megahertz range.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Koeppendoerfer to include that the heating assembly further comprises an inductive heating coil provided with an AC generator operating on a frequency of tens to hundreds MHz and having a power of several hundred Watts. Doing so enables effective heating based on the component to be heated and selective heating of the wire ([0026]-[0027]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, Fujishima, and Koeppendoerfer, further in view of Ulrich et al. (US20120248093A1), hereinafter Ulrich.
Regarding claim 6, the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer teaches all of the elements of the current invention as described above except that the heating assembly further comprises a matching unit for matching impedances of the heating coil with output impedances of the AC generator.
Ulrich teaches (Fig. 1) a wire heating assembly (induction heating system 10) comprising a matching unit (transformer 38) for matching impedances of a heating coil (induction coil 16) with output impedances of an AC generator (power supply 12) ([0013]-[0014]; [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer to further incorporate the teachings of Ulrich to include that the heating assembly further comprises a matching unit for matching impedances of the heating coil with output impedances of the AC generator. Doing so increases the power transmission efficiency by reducing losses due to mismatched impedance of the power supply relative to the induction coil ([0017]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, and Fujishima, further in view of Zavala-Arrendondo et al. (“Laser diode area melting for high speed additive manufacturing of metallic components”), hereinafter Zavala.
Regarding claim 7, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above except that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm.
Zavala teaches (Fig. 2) an apparatus for 3D laser printing metallic components comprising a plurality of laser sources, wherein the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm (Abstract, lines 6-10 “This work details the development of a new additive manufacturing process known as Diode Area Melting (DAM). This process utilizes customized arrays of low power laser diode emitters…the laser diodes operate at shorter laser wavelengths (808 nm)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Zavala to include that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm. Doing so enables more efficient energy absorption for specific materials and fabricates controllable geometric features with evidence of complete melting and fusion between multiple layers (Abstract, lines 6-13).
Regarding claim 8, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above except that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm.
Zavala teaches (Fig. 2) an apparatus for 3D laser printing metallic components comprising a plurality of laser sources, wherein the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm (Abstract, lines 6-10 “This work details the development of a new additive manufacturing process known as Diode Area Melting (DAM). This process utilizes customized arrays of low power laser diode emitters…the laser diodes operate at shorter laser wavelengths (808 nm)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Zavala to include that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm. Doing so enables more efficient energy absorption for specific materials and fabricates controllable geometric features with evidence of complete melting and fusion between multiple layers (Abstract, lines 6-13).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, Fujishima, and Koeppendoerfer, further in view of Zavala. 
Regarding claim 9, the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer teaches all of the elements of the current invention as described above except that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm.
Zavala teaches (Fig. 2) an apparatus for 3D laser printing metallic components comprising a plurality of laser sources, wherein the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm (Abstract, lines 6-10 “This work details the development of a new additive manufacturing process known as Diode Area Melting (DAM). This process utilizes customized arrays of low power laser diode emitters…the laser diodes operate at shorter laser wavelengths (808 nm)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer to further incorporate the teachings of Zavala to include that the laser sources are laser diodes that have a wavelength of 360 nm to 1500 nm. Doing so enables more efficient energy absorption for specific materials and fabricates controllable geometric features with evidence of complete melting and fusion between multiple layers (Abstract, lines 6-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, and Fujishima, further in view of Zinniel et al. (US20180345573A1), hereinafter Zinniel.
Regarding claim 10, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above. Voronstov further teaches (Fig. 8) a computer (MOPA system 600 comprising controllers 300.3, 610, 615, 618) that is linked to the laser sources (400.3) for controlling operations thereof ([0055]; [0062]-[0064]; [0071]-[0074]).
Voronstov does not teach that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table for controlling operations thereof.
Zinniel teaches (Fig. 1) an additive manufacturing system (system 10) configured to 3D print using metal wire material ([0006]) comprising a computer (computer 42 of control system 38) that is linked to a wire feeding mechanism (consumable assembly 12), a heating assembly (heat source 22), and an object-formation table (platen 30 and platen gantry 32) ([0042]-[0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Zinniel to include that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table. Doing so enables controlling operations thereof ([0042]-[0044]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, Fujishima, and Koeppendoerfer, further in view of Zinniel.
Regarding claim 11, the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer teaches all of the elements of the current invention as described above. Voronstov further teaches (Fig. 8) a computer (MOPA system 600 comprising controllers 300.3, 610, 615, 618) that is linked to the laser sources (400.3) for controlling operations thereof ([0055]; [0062]-[0064]; [0071]-[0074]).
Voronstov does not teach that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table for controlling operations thereof.
Zinniel teaches (Fig. 1) an additive manufacturing system (system 10) configured to 3D print using metal wire material ([0006]) comprising a computer (computer 42 of control system 38) that is linked to a wire feeding mechanism (consumable assembly 12), a heating assembly (heat source 22), and an object-formation table (platen 30 and platen gantry 32) ([0042]-[0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, and Koeppendoerfer to further incorporate the teachings of Zinniel to include that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table. Doing so enables controlling operations thereof ([0042]-[0044]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, Fujishima, Koeppendoerfer, and Zavala, further in view of Zinniel.
Regarding claim 12, the combination of Voronstov, Cai, Fujishima, Koeppendoerfer, and Zavala teaches all of the elements of the current invention as described above. Voronstov further teaches (Fig. 8) a computer (MOPA system 600 comprising controllers 300.3, 610, 615, 618) that is linked to the laser sources (400.3) for controlling operations thereof ([0055]; [0062]-[0064]; [0071]-[0074]).
Voronstov does not teach that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table for controlling operations thereof.
Zinniel teaches (Fig. 1) an additive manufacturing system (system 10) configured to 3D print using metal wire material ([0006]) comprising a computer (computer 42 of control system 38) that is linked to a wire feeding mechanism (consumable assembly 12), a heating assembly (heat source 22), and an object-formation table (platen 30 and platen gantry 32) ([0042]-[0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, Koeppendoerfer, and Zavala to further incorporate the teachings of Zinniel to include that the computer is linked to the wire feeding mechanism, the heating assembly, and the object-formation table. Doing so enables controlling operations thereof ([0042]-[0044]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, and Fujishima, further in view of Zediker and Poisel et al. (US20130243375A1), hereinafter Poisel.
Regarding claim 13, the combination of Voronstov, Cai, and Fujishima teaches all of the elements of the current invention as described above except for an optical fiber holder that has a16 disk-like shape with a central opening and with a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators.
Zediker further teaches (Figs. 5 and 14B) an optical fiber holder (protective tube 503 and “fixturing required to hold the fibers”/”holding device”) with a central opening ([0090] “…the fixturing required to hold the fibers and their optical components…”; [0103] “FIG. 14B shows a configuration of a bundle 1402 of nine (n=9) fibers, e.g., 1402 a arranged in a circular configuration having a fiber 1402 b located in the center of the circle. The center fiber 1402 b will be held in place or other fused by a media or holding device.”; [0092] “The fibers 502 a, 502 b, 502 c are combined into a fiber bundle 504 that is contained in protective tube 503, or cover.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, and Fujishima to further incorporate the teachings of Zediker to include an optical fiber holder with a central opening. Doing so bundles and protects the optical fibers ([0092]).
Zediker does not teach that the optical fiber holder has a16 disk-like shape and a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators.
Poisel teaches (Figs. 1-2) an optical fiber holder (collimator arrangement 16) having a disk-like shape with a central opening (borehole 14) and with a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening (borehole 14) and contain collimators (collimators 11) ([0035]; [0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, and Zediker to further incorporate the teachings of Poisel to include that the optical fiber holder has a16 disk-like shape and a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators. Doing so enables the collimators to convert each light signal input via its respective waveguide fiber as well as allow other parts of an invention to pass through or be arranged in the central opening as needed ([0038]-[0039]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Voronstov, Cai, Fujishima, Koeppendoerfer, and Ulrich, further in view of Zediker and Poisel.
Regarding claim 15, the combination of Voronstov, Cai, Fujishima, Koeppendoerfer, and Ulrich teaches all of the elements of the current invention as described above except for an optical fiber holder that has a16 disk-like shape with a central opening and with a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators.
Zediker further teaches (Figs. 5 and 14B) an optical fiber holder (protective tube 503 and “fixturing required to hold the fibers”/”holding device”) with a central opening ([0090] “…the fixturing required to hold the fibers and their optical components…”; [0103] “FIG. 14B shows a configuration of a bundle 1402 of nine (n=9) fibers, e.g., 1402 a arranged in a circular configuration having a fiber 1402 b located in the center of the circle. The center fiber 1402 b will be held in place or other fused by a media or holding device.”; [0092] “The fibers 502 a, 502 b, 502 c are combined into a fiber bundle 504 that is contained in protective tube 503, or cover.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, Koeppendoerfer, and Ulrich to further incorporate the teachings of Zediker to include an optical fiber holder with a central opening. Doing so bundles and protects the optical fibers ([0092]).
Zediker does not teach that the optical fiber holder has a16 disk-like shape and a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators.
Poisel teaches (Figs. 1-2) an optical fiber holder (collimator arrangement 16) having a disk-like shape with a central opening (borehole 14) and with a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening (borehole 14) and contain collimators (collimators 11) ([0035]; [0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov, Cai, Fujishima, Koeppendoerfer, Ulrich, and Zediker to further incorporate the teachings of Poisel to include that the optical fiber holder has a16 disk-like shape and a plurality of openings, which are arranged circumferentially uniformly on a circle concentric to the central opening and contain said collimators. Doing so enables the collimators to convert each light signal input via its respective waveguide fiber as well as allow other parts of an invention to pass through or be arranged in the central opening as needed ([0038]-[0039]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voronstov in view of Cai.
Regarding claim 17, Voronstov teaches (Figs. 3-4, 7, 9) a method of 3D laser printing of a 3D object by fusing a metal wire material ([0002]; [0054] lines 1-13), comprising the steps of: 17providing a metal wire material, which has a free end facing an object-forming table (100.8); feeding the metal wire material toward the object-forming table (100.8) ([0054] lines 1-13); emitting laser beams (403.0) from a plurality of laser sources (400.3); collimating the laser beams (403.0) emitted from the laser sources (400.3) in a uniform tapered configuration to produce collimated beams (402.0); focusing the collimated beams (402.0) in a uniform tapered configuration onto the free end of the metal wire material when the free end is in contact with the object- forming table (100.8), thus fusing the metal wire material to obtain a fused wire material; and performing 3D laser printing of the 3D object ([0054] lines 1-13; [0057]-[0058]; [0061]-[0064]).
Voronstov does not teach feeding the metal wire material in a linear direction toward the object-forming table, heating the metal wire material on its way to the object-forming table to a temperature below the fusion point of the metal wire material, and performing 3D laser printing of the 3D object by spatially moving the object-forming table relative to the free end of the metal wire material along a spatial trajectory that corresponds to a shape of the 3D object.
Cai teaches (Figs. 2 and 4-5) feeding the metal wire material (11) in a linear direction toward the object forming table (17), heating the metal wire material (11) on its way to the object-forming table (17) to a temperature below the fusion point of the metal wire material (11), and performing 3D laser printing of the 3D object by spatially moving the object-forming table (17) relative to the free end of the metal wire material (11) along a spatial trajectory that corresponds to a shape of the 3D object ([0042]-[0045]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Voronstov to incorporate the teachings of Cai to include feeding the metal wire material in a linear direction toward the object-forming table, heating the metal wire material on its way to the object-forming table to a temperature below the fusion point of the metal wire material, and performing 3D laser printing of the 3D object by spatially moving the object-forming table relative to the free end of the metal wire material along a spatial trajectory that corresponds to a shape of the 3D object. Doing so improves the interlayer bonding effect of the printed parts ([0025]).
Regarding claim 18, the combination of Voronstov and Cai teaches all of the elements of the current invention as described above. Voronstov does not teach that the heating is carried out by using an inductive heating coil, which encompasses the metal wire material on its way towards the object- formation table.
Cai further teaches (Figs. 2 and 4-5) that the heating is carried out by using an inductive heating coil (121), which encompasses the metal wire material (11) on its way to the object-formation table (17) ([0045]; [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Voronstov and Cai to further incorporate the teachings of Cai to include that the heating is carried out by using an inductive heating coil, which encompasses the metal wire material on its way to the object-formation table. Doing so improves the interlayer bonding effect of the printed parts ([0025]).
Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art by itself or in combination does not disclose the structural and functional limitations as recited in the dependent claims 14 and 16. Specifically, the prior art does not disclose a fiber position alignment mechanism comprising a wire guiding ferrule into which the metal wire material is inserted with a sliding fit and which passes through said central opening of the optical fiber holder; an inner annular body in which the wire guiding ferrule is rigidly secured coaxially with the optical fiber holder by means of radial ribs; an outer annular body that encompasses the inner annular body with an annular gap therebetween; and screws, which are screwed into the outer annular body in a radial direction towards the inner annular body to contact with the inner annular body, as recited in claims 14 and 16.
The closes prior art of record is of Voronstov, Cai, Fujishima, Koeppendoerfer, Ulrich, Zediker, Poisel, Zavala, and Zinniel, whose respective teachings can be found in the 35 U.S.C. 103 rejections of claims 1-13, 15, and 17-18 above.
Voronstov, Cai, Fujishima, Koeppendoerfer, Ulrich, Zediker, Poisel, Zavala, and Zinniel, alone and in various combinations thereof, fail to teach a fiber position alignment mechanism comprising a wire guiding ferrule into which the metal wire material is inserted with a sliding fit and which passes through said central opening of the optical fiber holder; an inner annular body in which the wire guiding ferrule is rigidly secured coaxially with the optical fiber holder by means of radial ribs; an outer annular body that encompasses the inner annular body with an annular gap therebetween; and screws, which are screwed into the outer annular body in a radial direction towards the inner annular body to contact with the inner annular body, as recited in claims 14 and 16. Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Voronstov, Cai, Fujishima, Koeppendoerfer, Ulrich, Zediker, Poisel, Zavala, Zinniel, or various combinations thereof to include the limitations of claims 14 and 16. Such adaptations are not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s dependent claims 14 and 16, said claims are considered to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761